Citation Nr: 1537833	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-31 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an extraschedular evaluation for the service-connected bilateral hearing loss that has been assigned an initial noncompensable schedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Navy from June 1956 to June 1959.  He subsequently became a member of the National Guard and served on active duty in the United States Army from October 1961 to August 1962, and from July 1991 to March 1996.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  

After remanding the case for additional development in July 2014, the Board denied the claim in a decision issued in January 2015.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the parties filed a Joint Motion for Partial Remand.  A July 2015 Order of the Court granted the Joint Motion and vacated the portion of the Board's decision that declined to refer the appellant's claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), and that matter was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The Board's denial of an initial compensable schedular evaluation was not appealed by the Veteran.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual appellant's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The Veteran has requested consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) because of the impact of his hearing loss on his daily life, to include employment.  Under this section, an extraschedular evaluation may be assigned in the case of "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  In this case, the Veteran has submitted statements to the effect that he was unable to function because he cannot understand women and/or high frequency sounds even with his hearing aids.  Therefore, as per the Joint Motion, the record reasonably raises the question of whether the Veteran's disability has markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b)(1).

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or 38 C.F.R. § 4.16(b)).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to 38 C.F.R. § 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  Therefore, on remand, consideration of referral to the Director of the Compensation and Pension Service for extraschedular rating should be accomplished.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent, has been completed.

2.  Obtain all of the Veteran's outstanding VA medical treatment records dated since March 2015, and associate them with the claims file.  Obtain all outstanding private records as well, if any.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, consider referral of the appellant's case to the Director of the Compensation and Pension Service for a ruling on entitlement to an increased rating for the bilateral hearing loss disability on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

5.  After receiving the response from the Director of the Compensation and Pension Service if the claim is referred, and after completing any additional notification and/or development action deemed warranted by the record, readjudicate the Veteran's claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

6.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

